Citation Nr: 1402727	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and friend



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1980 and from October 1980 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In February 2012, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In May 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in May 2012.  The Board specifically instructed the AMC to provide the Veteran with an examination to determine the nature and etiology of the claimed back and right knee conditions.  After setting forth a detailed history, the Board, in relevant part, requested a VA examiner to render an opinion as to whether each condition was related to service and directed the examiner "to assume that the Veteran has experienced continuity of symptomatology after discharge from service."  The Board also instructed the examiner to determine whether either of the conditions was secondary to a service-connected disorder, and it so doing  "the examiner [was to] consider the Veteran's testimony on p. 15 of the hearing transcript that he walks differently due to ankle pain because if his ankles give out he jars his back and legs."  

Pursuant to the Board's remand, the Veteran was afforded an examination in September 2012.  Upon evaluation of the Veteran and review of the claims folder, the VA examiner opined that it was less likely that the Veteran's thoracolumbar degenerative disc disease was caused by or a result of in-service complaints of low back pain.  He indicated that disc degeneration and accompanying arthritis was common and present in almost everyone over age 50.  In citing to medical literature, the examiner noted that the Veteran's lumbar spine condition was a stand-alone entity and was not related to or aggravated by service.  The examiner specifically acknowledged that he was instructed "to assume that the Veteran has experienced continuity of symptomatology after discharge from service;" however, he then went on to state that without evidence of treatment during this time period any opinion would be speculative and he could not assume that the Veteran received medical care without adequate evidence.  

Similarly, in addressing the right knee claim, the examiner found that the Veteran's right knee pain was not caused by or due to right knee sprain during service and  indicated that the knee was the joint most commonly affected by degenerative disease process and the main factor was gaining.  He also cited to the significant lag of time from service to first treatment.  Again, the examiner acknowledged that he was instructed "to assume that the Veteran has experienced continuity of symptomatology after discharge from service;" however, he then went on to state again that without evidence of treatment during this time period any opinion would be speculative and he could not assume that the Veteran received medical care without adequate evidence.  

The Board finds that September 2012 VA examination report does not comply with its May 2012 remand directives.  As discussed above and even acknowledged by the September 2012 VA examiner, the Board specifically instructed the VA examiner "to assume the Veteran that continuity of symptomatology after discharge from service."  However, the examiner blatantly disregarded this instruction and based his opinion on the lack of documentation.  In this regard, the Board notes that the Veteran is both competent and credible as to his statements as to onset and continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  Additionally, in addressing the secondary claims, the examiner did not consider the Veteran's testimony that his walk was altered due to ankle pain.  Therefore, the Veteran must be provided further examinations to determine the nature and etiology of his claimed lumbar spine and right knee conditions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination of his back condition by an examiner other than the one who performed the September 2012 examination.  The claims file, including a copy of this Remand and the May 2012 Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of the Veteran's low back condition and an opinion as to whether the back condition at least as likely as not began in or is related to a period of active service.  In that regard, the examiner's attention is directed to the Veteran's in-service complaints of low back pain dated in May 1964, September 1978, May 1980, February 1981, and June 1991.  In offering any opinion, the examiner is directed to assume that the Veteran has experienced continuity of symptomatology after discharge from service.  

Is it at least as likely as not that the back disability is caused by or due to his service-connected disabilities of the ankles.  Also, is it at least as likely as not that the back disability is aggravated by (i.e., increased in severity) by the service-connected disabilities of the ankles.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities of the ankles.  In providing these opinions, the examiner should consider the Veteran's testimony on p. 15 of the hearing transcript that he walks differently due to ankle pain because if his ankles give out he jars his back and legs.  

The rationale for any opinion offered should be provided.

2.  Schedule the Veteran for an examination of his right knee condition by an examiner other than the one who performed the September 2012 examination.  The claims file, including a copy of this Remand and the May 2012 Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to provide an evaluation of the Veteran's right knee condition and an opinion as to whether the right knee condition at least as likely as not began in or is related to a period of active service.  In that regard, the examiner's attention is directed to the Veteran's in-service complaints of his right knee dated in June 1990.  In offering any opinion, the examiner is directed to assume that the Veteran has experienced continuity of symptomatology after discharge from service.  

Is it at least as likely as not that a current right knee disability, including the strain diagnosed on VA examination in October 2009, is caused by or due to his service-connected disabilities of the ankles.  Is it at least as likely as not that a current right knee disability, including strain is aggravated by (i.e., increased in severity) by the service-connected disabilities of the ankles.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities of the ankles.  In providing these opinions, the examiner should consider the Veteran's testimony on p. 15 of the hearing transcript that he walks differently due to ankle pain because if his ankles give out he jars his back and legs.  

The rationale for all opinions offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

